Title: From Benjamin Franklin to a Committee of the Managers of the Philadelphia Silk Filature, 15 March 1773
From: Franklin, Benjamin
To: Managers of the Philadelphia Silk Filature


Gentlemen,
London, Mar. 15. 1773
In mine of Feb. 10. I mentioned a Silk weaver who was desirous of going to America; and endeavouring to get Subscriptions among his Friends to defray the Expence of his and Family’s Passage. He now tells me they have been so kind as to double the Sum he requested, and that he is to go in Sutton. He takes with him a good Certificate from the Meeting; and I beg leave to recommend him to the Notice and Encouragement of the Silk Committee, as far as they may find him deserving. For tho’ it may be most advantageous for our Country, while the Bounty continues so high, to send all our raw Silk hither; yet as the Bounty will gradually diminish and at length cease, I should think it not amiss to begin early the laying a Foundation for the future Manufacture of it; and perhaps this Person, if he finds Employment, may be a means of raising Hands for that purpose. His Name is Joseph Clark.
By the enclos’d you will see when the Silk will probably be sold. I hope to send you a good Account of it; and am, with great Esteem, Gentlemen, Your most obedient humble Servant
B F
Messrs Abel James and Benja Morgan
